



FIRST AMENDMENT TO
EXHIBIT A TO
THE FIFTH AMENDED AND RESTATED
NON-RECOURSE LOAN SALE AND MASTER SERVICES AGREEMENT
THIS FIRST AMENDMENT TO EXHIBIT A TO THE FIFTH AMENDED AND RESTATED NON-RECOURSE
LOAN SALE AND MASTER SERVICES AGREEMENT (this “Amendment”), dated as of March
20, 2017, is made by and between MidCountry Bank, FSB (“MidCountry Bank”) and
Pioneer Financial Services, Inc., a Missouri corporation, Pioneer Funding, Inc.,
a Nevada corporation, PSLF, Inc., a Missouri corporation, Pioneer Services Sales
Finance, Inc., a Nevada corporation, and Pioneer Military Insurance Company, a
Nevada corporation (each a “Purchaser” and, collectively, “Purchasers” or
“Pioneer”).
WHEREAS, MidCountry Bank, Pioneer and The PrivateBank and Trust Company, as
administrative agent for itself and certain other lenders (together with any
successor administrative agent under the Lending Agreement, “Agent”), are
parties to that certain Fifth Amended and Restated Loan Sale and Master Services
Agreement (the “Agreement”) dated December 23, 2015. Capitalized terms used
herein, but not otherwise defined herein, shall have the meanings given to them
in that certain Credit Agreement, dated December 23, 2015, by and among
Purchasers, Agent and certain other financial institutions as Lenders (as
amended, modified, restated, or replaced from time to time, the “Lending
Agreement”).
WHEREAS, pursuant to Section 10 of the Agreement, the Services, the Regular
Fees, Exhibit B and Exhibit C of the Agreement may be amended without the
consent of the Agent or the Required Lenders if both (a) no Event of Default
exists and (b) any such amendment would not reasonably be expected to materially
adversely affect Pioneer, the Agent or Lenders; and
WHEREAS, there is no Event of Default and MidCountry Bank and Pioneer desire to
amend and restate Exhibit A to the Agreement such that the amendment would not
reasonably be expected to materially adversely affect Pioneer, the Agent or
Lenders; and
WHEREAS, MidCountry Bank and Pioneer are entering into this Amendment to set
forth the revised terms of Exhibit A.
NOW, THEREFORE, in consideration of the mutual agreements herein and other
sufficient consideration, the receipt of which is hereby acknowledged,
MidCountry Bank and Pioneer hereby agree as follows:
1.    Amendment. Exhibit A is hereby amended to change the monthly Marketing and
Business Development Fees to an amount equal to the product of 115.00% and
actual cost of providing such services. Exhibit A to the Agreement is deleted in
its entirety and replaced with the First Amendment to Exhibit A attached hereto.
2.     Effective Date. The changes in the Marketing and Business Development
Fees are effective as of March 1, 2017.
3.    Governing Law. This Agreement shall be a contract made under and governed
by the internal laws of the State of Illinois applicable to contracts made and
to be performed entirely within such state, without regard to conflict of laws
principles.
4    Section Titles. The section titles in this Agreement are for convenience of
reference only and shall not be construed so as to modify any provisions of this
Amendment.
5.    Counterparts; Facsimile Transmissions. This Agreement may be executed in
one or more counterparts and on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Signatures to this Agreement may be given by facsimile, PDF format
or other electronic transmission, and such signatures shall be fully binding on
the party sending the same.

















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.
MidCountry Bank, FSB




By: ________________________
Name: David P. Turk
Title: Chief Financial Officer
 
 
 
Pioneer Funding, Inc.,
a Nevada corporation, as a Purchaser


By: ________________________
Name: Pamela D. Johnson
Title: Treasurer
PSLF, Inc.,
a Missouri corporation, as a Purchaser


By: ________________________
Name: Pamela D. Johnson
Title: Treasurer
 
 
Pioneer Financial Services, Inc.,
a Missouri corporation


By: ________________________
Name: Pamela D. Johnson
Title: Chief Financial Officer
Pioneer Services Sales Finance, Inc.,
a Nevada corporation


By: ________________________
Name: Pamela D. Johnson
Title: Treasurer










































































--------------------------------------------------------------------------------





FIRST AMENDMENT TO EXHIBIT A
SERVICES


All Service Categories described in this Exhibit A constitute “Regular Services”
to be provided to Pioneer under this Agreement. No Service Category described in
this Exhibit A constitutes an “Interim Service Period Service” to be provided to
Agent during an Interim Service Period unless expressly noted herein.


Service Category
Interim Service Period Service (Y/N)
Description of Service
Regular Fee
Interim Service Period Fee
Payment Cycle
Servicing and Management of Accounts
Y
Credit Management Review
Evaluate Pioneer’s purchasing guidelines as they relate to the purchase of Loans
hereunder. Utilize data and statistically sound practices to help Pioneer
improve its understanding of credit loss and manage exposure to loss.
(i) $500,000 annual fee (the “Base Fee”), (ii) an amount equal to the product of
7.4% and the outstanding principal balance of the Loans as of the last day of
each calendar month, as adjusted from time to time due to early military payday
cash receipts (the “Servicing and Management Fee”), and (iii) the Bank will
retain a portion of ancillary product revenue in accordance with its Affiliate
Fee Sharing Agreement dated September 29, 2014, and will also retain all late
charges and fees charged for insufficient borrower funds that are collected on
accounts serviced.
A monthly fee, in an amount equal to the product of 110.00% and the actual cost
of providing such services.
Regular Fee: (i) The Base Fee is payable in twelve (12) equal monthly
installments due on or before the fifth (5th) business day of each calendar
month, (ii) the Servicing and Management Fee is payable monthly, on or before
the fifth (5th) business day of each calendar month with respect to the Loans as
of the immediately preceding calendar month, as adjusted from time to time due
to early military payday cash receipts, and (iii) ancillary product revenue and
other fees will be netted from payments received by MidCountry from borrowers of
the Loans prior to disbursement of proceeds to Pioneer.


Interim Service Period Fee: Payable in monthly installments due on or before the
fifth (5th) business day of each calendar month. Monthly installments are based
on the estimated cost of providing such services and are subject to a quarterly
adjustment.
Nevada Operations - Back Office Operations
Utilize web messaging and outbound phone calls including document review and
system testing as applicable to service the Loans. The Quality Control Team
regularly reviews customer service and Loan servicing practices, including a
review of suspicious activity reports, account adjustments, standard operating
procedures review and recommendations for future training.
Operations - Customer Service
Provide account-centric inbound and outbound processing of calls, chats and
emails with respect to the Loans, customer operations with respect to the Loans,
respond to borrower requests, including for payoffs, balances, fees, interest
accrual, statement questions etc.


Operation by the consumer banking division of MidCountry Bank (“CBD”) of loan
production offices (“LPOs”) in military communities using the Pioneer Services
brand, with a focus on customer service and relationship management with
technology-assisted interactions.






--------------------------------------------------------------------------------





Service Category
Interim Service Period Service (Y/N)
Description of Service
Regular Fee
Interim Service Period Fee
Payment Cycle
Servicing and Management of Accounts
Y
Collections (Current Accounts)
Provide portfolio management through collections efforts, including analysis of
delinquency trends, loss expectations, borrower behaviors and forecasting
performance, as necessary.
 
 
 
Third Party Risk Management
Provide third-party risk management services and coordinate relationship
management with such third-parties.
Reporting
Provide periodic reporting with respect to the Loans, basic operations and
portfolio management.
Analytics
Create and manage reports for review by operations oversight personnel regarding
underwriting guidelines, predictive modeling, portfolio performance (i.e.
volume, growth, delinquencies, trends); identify and mitigate abnormalities or
negative trends in portfolio performance.
Finance
(i) Assist Pioneer personnel in the management of its senior debt and
subordinated debt, monitoring restrictive covenants, long-range planning,
analyzing the size of the line and funding sources, reviewing business cycles to
determine if Pioneer will have adequate funding and if the cost is appropriate
for return that is expected; (ii) assist with long range financial planning;
(iii) provide financial management and reporting: accounting, accounts payable,
budgeting, forecasting, SEC reporting, as applicable, and assist in managing
independent auditor relationships; and (iv) assist in managing purchasing of
applicable assets and services.






--------------------------------------------------------------------------------





Service Category
Interim Service Period Service (Y/N)
Description of Service
Regular Fee
Interim Service Period Fee
Payment Cycle
Servicing and Management of Accounts
Y
Administration
Provide executive assistance, access to and use of facilities and equipment,
facilities management, record retention, project management, and change
management.
 
 
 
Payment Processing
Provide payment processing services for the Loans for payments received.
Accounting
Maintain general ledger, close processes, reconciliations, and other standard
accounting functions.
Other Servicing
Provide services for credit bureau reporting, debt protection claims
obligations, quality control, complaint management and management of electronic
vault.
Information Technology (“IT”)
Provide IT services, including management of IT strategy and plans, providing
and maintaining IT infrastructure and a service desk, and providing application
support and data management services, each as described in that certain Expense
Sharing Agreement, dated June 22, 2015.






--------------------------------------------------------------------------------





Service Category
Interim Service Period Service (Y/N)
Description of Service
Regular Fee
Interim Service Period Fee
Payment Cycle
Marketing
N
Provide personnel and facilities to develop and distribute brand awareness and
lead generation campaigns to capture loan business through direct and indirect
channels, including, but not limited to, internet, LPO, and retail partnerships.
A monthly fee, in an amount equal to the product of 115.00% and actual cost of
providing such services.
N/A
Payable in monthly installments due on or before the fifth (5th) business day of
each calendar month. Monthly installments are based on the estimated cost of
providing such services and are subject to a quarterly adjustment.
Recoveries (charged-off accounts)
Y
With respect to charged-off accounts, provide portfolio management through
collections, including inventory management, analysis of internal resources and
management of third-party collection agencies utilized.
An amount equal to the product of 34.00% and all amounts collected.
An amount equal to the product of 34.00% and all amounts collected.
Regular Fee: Payable monthly, on or before the fifth (5th) business day of each
calendar month with respect to collections as of the immediately preceding
calendar month.


Interim Service Period Fee: Payable monthly, on or before the fifth (5th)
business day of each calendar month with respect to collections as of the
immediately preceding calendar month.


Business Development
N
Identify products, opportunities, markets, relationships, including military
relationships, and business models, including credit and pricing models, to
generate growth in loan originations and non-loan revenue, including, but not
limited to, a retail merchant program where CBD acquires customers through
referrals from retail partners that facilitate the loan application and booking
process for customers to borrow money to purchase consumer goods.
A monthly fee, in an amount equal to the product of 115.00% and actual cost of
providing such services.
N/A
Payable in monthly installments due on or before the fifth (5th) business day of
each calendar month. Monthly installments are based on the estimated cost of
providing such services and are subject to a quarterly adjustment.






